Citation Nr: 0733540	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable schedular evaluation for 
bilateral hearing loss.

2.  Entitlement to a compensable extraschedular evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had essentially continuous active duty service 
from August 1966 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

By rating action in October 1995 service connection was 
initially granted for a bilateral hearing loss and a 
noncompensable rating was assigned.  

In July 2007, the veteran testified before the undersigned at 
a hearing held in Washington, D.C.  A transcript of that 
hearing is in the file.


FINDINGS OF FACT

Audiometric test results obtained during examinations by VA 
audiologists correspond to a numeric designation of no 
greater than I for the right ear and III for the left ear.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
schedular evaluation for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate his claim, and as warranted 
by law, affording VA examinations. VA informed the claimant 
of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

Analysis

In the veteran's case, audiometric testing conducted at a May 
2003 VA examination revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
55
85
LEFT
25
35
80
85

Average pure tone thresholds, in decibels (dB), were 41.25 dB 
for the right ear and 56.25 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  The 
diagnosis was sensorineural hearing loss.

Audiometric testing conducted at a June 2004 VA examination 
showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
50
70
LEFT
30
30
85
85

Average pure tone thresholds, in decibels (dB), were 38.75 dB 
for the right ear and 57.25 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 88 percent in the left ear. 

Finally, at a November 2006 VA examination, an audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
60
75
LEFT
20
40
90
85

Average pure tone thresholds, in decibels (dB), were 40 dB 
for the right ear and 58.75 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 88 percent in the left ear. The 
diagnosis was a moderately severe high frequency 
sensorineural hearing loss in the right ear and a severe high 
frequency sensorineural hearing loss in the left ear.

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right ear would be 
assigned a numeric designation of I for each of the above VA 
examinations, while the left ear would be assigned a numeric 
designation of I in May 2003, II in the June 2004 VA 
examination, and III in the latest November 2006 VA 
examination. These test scores result in the appellant's 
bilateral hearing loss being consistently rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000,  and 4,000 
Hertz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hertz and 70 decibels or more 
at 2,000 Hertz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.

The file contains VAMC treatment records including 
audiological records.  However, the Board finds that there is 
no evidence of record contrary to the RO's denial of a 
compensable schedular rating for bilateral hearing loss.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable schedular evaluation for 
bilateral hearing loss is denied.


REMAND

At his hearing before the Board the veteran testified that he 
was denied any accommodation by a former employer despite 
having a combat related service connected hearing loss.  
Indeed, he testified that his hearing loss led to a loss of 
this employment position.  While the veteran subsequently 
successfully prosecuted a law suit against this former 
employer, this history reasonably raises the question of his 
entitlement to an extra schedular rating for his hearing 
loss.  Given the fact that this question has yet to be 
initially considered by the Director of the Compensation and 
Pension Service, the Board finds that further development is 
in order.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide additional 
evidence which would document his loss of 
employment due to his service connected 
hearing loss.

2.  Thereafter, the case must be referred 
to the Director of the Compensation and 
Pension Service for consideration of an 
extraschedular rating for a hearing loss, 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  This action should be taken 
in light of all evidence of record.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


